             Case 4:20-cr-00394-DC Document 24 Filed 10/09/20 Page 1 of 5




                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                          PECOS DIVISION

UNITED STATES OF AMERICA,                                  §
          Plaintiff,                                       §
                                                           §
v.                                                         §                                          4:20-CR-394
                                                           §
JAKE BOORIGIE,                                             §
           Defendant.                                      §

                                    Motion to Suppress Statements

TO THE HONORABLE DAVID COUNTS:
                                                  Introduction
         Jake Boorigie moves to suppress the statements he made in his second
interview with agent Coleman Boring. In resolving this motion, the Court need
address only one straightforward issue:
         Courts have consistently held that a suspect may not be subject to additional
         police-initiated interrogation once he has unambiguously invoked his right to
         remain silent. After arresting Boorigie, Boring interviewed him twice. During
         the first interview, Boorigie stated, “I don’t want to talk.” Boring ended the
         interview. When other avenues of investigation did not bear fruit, Boring
         initiated a second interview with Boorigie. Must the statements made in the
         second interview be suppressed?
                                                       Facts 1
          After arresting Boorigie and Coleman Geers for attempting to transport
illegal aliens, agent Boring interviewed Boorigie first. Boorigie stated that he and
Geers had traveled to Presidio for an innocent purpose—transporting Boorigie’s son
to his mother’s house as part of a joint-custody arrangement. He denied


1
 For a fuller recitation of the facts at issue in this case, see Defendants’ Joint Motion to Dismiss the Indictment,
Doc. 23.

                                                           1
           Case 4:20-cr-00394-DC Document 24 Filed 10/09/20 Page 2 of 5




transporting and dropping people off south of the checkpoint. When asked multiple
times for specifics about his travel in Presidio, Boorigie explained that he and Geers
had not planned their trip thoroughly, “It was a as-you-go kind of deal.” When
Boring pressed him further, Boorigie stated, “I don’t want to talk.” Boring stopped
the first interview.
       Agent Boring then interviewed Geers, who also invoked his rights. Boring
tried again to speak with Boorigie. Specifically, Boring writes, “Approximately 25-30
minutes [after the first interview], Boorigie was asked if he’d like to speak with me
again. Boorigie said ‘Okay’ and agreed to speak with me.” During the second
interview, Boorigie made statements that inculpated himself in the smuggling
attempt.
       The government has indicted Boorigie and Geers for transporting aliens who
had illegally crossed in violation of 8 U.S.C. § 1324(a)(1)(A)(ii).
1.     Agent Boring violated Boorigie’s Fifth Amendment rights by asking him
       to make additional statements after Boorigie had invoked his right to
       remain silent.

       “In Miranda v. Arizona, the [Supreme] Court determined that the Fifth . .
Amendment[‘s] prohibition against compelled self-incrimination required that
custodial interrogation be preceded by advice to the putative defendant that he has
a right to remain silent . . . . If the accused indicates that he wishes to remain silent,
‘the interrogation must cease.’” Edwards v. Arizona, 451 U.S. 477, 481-82 (1981)
(quoting Miranda v. Arizona, 384 U.S. 436, 474 (1966)).
       In Edwards, the defendant asserted his rights to remain silent and to counsel.
But the police, without providing counsel, returned the next morning to further
confront him and secured incriminating statements. 451 U.S. at 482. The Supreme
Court held that “when an accused has invoked his right to have counsel present
during custodial interrogation, a valid waiver of [his right to remain silent] cannot
be established by showing only that he responded to further police-initiated
custodial interrogation . . . .” Id. at 484; see also Berghuis v. Thompkins, 560 U.S. 370,
                                             2
          Case 4:20-cr-00394-DC Document 24 Filed 10/09/20 Page 3 of 5




381 (2010) (“[T]here is no principled reason to adopt different standards for
determining when an accused has invoked the Miranda right to remain silent and
the Miranda right to counsel . . . .”).
       In Thompkis, the defendant “did not say he wanted to remain silent or that he
did not want to talk with the police. Had he made either of these simple,
unambiguous statements, he would have invoked his right to cut off questioning.” Id.
at 382.
       Here, Boorigie clearly said, “I don’t want to talk.” Agent Boring appropriately
ended the interview. Boorigie had invoked his right to cut off questioning. Boring
attempted to pursue other avenues of investigation—like interviewing Geers—
which were unsuccessful. Without prompting from Boorigie, Boring interviewed
him a second time. The statements Boring acquired during the second interview
must be suppressed. Jones v. Harrington, 829 F.3d 1128, 1139-40 (9th Cir. 2016)
(holding that suspect’s statement, “I don’t want to talk no more” was unambiguous
on its face”).
                                          Conclusion
       By initiating the second interview, agent Boring violated Boorigie’s rights.
The statements made during the second interview must be suppressed along with
any fruits garnered from them. Wong Sun v. U.S., 371 U.S. 471 (1963).

                                                  Respectfully submitted,

                                                  MAUREEN SCOTT FRANCO
                                                  Federal Public Defender

                                                  /S/ Shane O’Neal_____________
                                                  SHANE O’NEAL
                                                  Assistant Federal Public Defender
                                                  108 N. 10th Street
                                                  Alpine, Texas 79830
                                                  (432) 837-5598
                                                  (432) 837-9023 – fax
                                                  Attorney for Defendant

                                              3
         Case 4:20-cr-00394-DC Document 24 Filed 10/09/20 Page 4 of 5




                              CERTIFICATE OF SERVICE
       I hereby certify that on the 9th day of September 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following:

AUSA Eduardo Mendoza
United States Attorney’s Office
Alpine Division
2500 North Hwy, 118
Suite A200
Alpine, Texas 79830


                                                      /S/ Shane O’Neal_____________
                                                      SHANE O’NEAL
                                                      Attorney for Defendant




                                                4
        Case 4:20-cr-00394-DC Document 24 Filed 10/09/20 Page 5 of 5




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               PECOS DIVISION

UNITED STATES OF AMERICA,               §
          Plaintiff,                    §
                                        §
v.                                      §                                4:20-CR-394
                                        §
JAKE BOORIGIE,                          §
           Defendant.                   §

                        Order Suppressing Statements

      The statements Jake Boorigie made during his second interview with agent
Coleman Boring and any fruits of them are suppressed.

                               Singed on the ___ day of October, 2020.


                               _________________________________
                               DAVID COUNTS
                               UNITED STATES DISTRICT COURT JUDGE




                                        5
